Citation Nr: 0930284	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based on service connection for the cause of the Veteran's 
death, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and her two daughters


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to 
December 1971.  The Veteran died in May 2004.  The appellant 
seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.

In June 2008 and April 2009, the claim was remanded for 
further development.  The claim is again before the Board for 
appellate review.

In July 2009, the appellant testified by videoconference 
before the undersigned Veterans Law Judge at a Board hearing.  
A copy of the transcript is of record.

In the June 2008 remand, the Board referred claims of 
entitlement to increased ratings for right and left knee 
disabilities, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for esophageal cancer, for 
accrued benefits purposes.  These issues have yet to be 
adjudicated by the RO and are again referred to the RO for 
immediate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board instructed the RO to provide the 
appellant with notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Under the VCAA notice in a dependency and 
indemnity compensation case must include: (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
dependency and indemnity compensation claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim 
based on a condition not yet service connected.  The remand 
also instructed the RO to provide notice informing the 
appellant how an effective date is assigned.  

While the RO issued a VCAA letter in July 2008, that letter 
is inadequate.  The United States Court of Appeals for 
Veterans Claims has held that the Board is obligated by law 
to ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded for proper notice.

The Board is also remanding the claim for a medical opinion.  
The Veteran died in May 2004 from esophageal cancer.  The 
record shows that the Veteran had been diagnosed with 
gastroesphoageal reflux disease, and had undergone H. pylori 
therapy.  In August 1995, he underwent a cricopharyngomyotomy 
with repair of the Zenker's diverticulum.  He also had a 
documented family history of cancer, and he was a long-time 
smoker and abuser of alcohol and drugs.  

An April 2005 opinion obtained by the RO concluded that there 
was no delay or misdiagnosis of the Veteran's esophageal 
cancer.  The physician pointed to an August 2001 endoscopy 
which showed an outpouching in the hypopharynx, which could 
be compatible with prior surgical changes (the Veteran had a 
Zenker's diverticulum in 1995).  He also pointed to a 
September 2003 upper gastrointestinal series conducted in 
response to the Veteran's complaints of chronic abdominal 
pain.  The reviewer noted that the September 2003 test showed 
intermittent mild gastroesphageal reflux with normal 
esophageal motility.  The reviewing physician opined that 
there were abnormalities that likely represented gastic 
varices in the proximal stomach, but he specifically noted 
that there was no mention of the possibility of carcinoma in 
the radiologist's report.

The Board's review of the evidence of record reveals almost a 
10-year history of esophageal and abdominal problems prior to 
his demise.  As noted, in August 1995, the Veteran underwent 
surgery.  In September 1996, an upper gastrointestinal series 
revealed that the margins of the thoracic esophagus were 
tapered in nature.  The mucosa of the mid-thoracic esophagus 
was abnormal, with a focal nodularity of the mucosa with the 
suggestion of several tiny ulcers.  The radiologist opined 
that "[t]his may represent focal esophagitis secondary to 
candida.  However, the possibility of a superficial spreading 
carcinoma cannot be completely excluded and endoscopy is 
recommended for further evaluation."  

At a VA examination in September 1996, the physician noted 
the results of the upper gastrointestinal series.  He stated 
that an endoscopy was recommended and an appointment was made 
to rule out esophageal carcinoma.  The Veteran was scheduled 
for an endoscopy on or around October 25, 1996, but it is 
unclear if it was performed as the results are not in the 
record.  

A May 1998 upper gastrointestinal series revealed a possible 
diagnosis of Barrett's stricture and recommended an endoscopy 
if a chest CT was unremarkable.  The region of esophageal 
narrowing was judged to have progressed since a 1996 
examination.  There is no indication that an endoscopy was 
performed.  

In April 2000, a VA physician recorded a conversation with 
the Veteran about the impression of a questionable 
mediastinal mass on the esophagus found during an upper 
gastrointestinal series.  This VA physician also noted 
speaking with radiology who "strongly felt" that the 
radiological appearance of this impression was significantly 
more pronounced than two years previously.  

In July 2001, a VA examiner also noted the possibility of 
Barrett's stricture.  An endoscopy was performed in August 
2001, and that study showed an outpouching in the 
hypopharanx.  The physician recommended follow-up with the 
gastrointestinal clinic.  

An upper gastrointestinal series was performed in September 
2003.  No definite esophageal varices were seen, but 
reportedly the requesting physician was not present during 
the test to observe the findings.  See September 2003 
radiologist report (noting that he paged the physician 
repeatedly with no answer; radiologist provided diagnosis of 
mild intermittent gastroesophageal reflux).  

A November 2003 gastrointestinal consult note stated that the 
Veteran complained of the sensation of food being caught in 
the epigastric/abdominal area.  The note implied that the 
last endoscopy was performed in August 2001.  At the end of 
December 2003, the Veteran had an endoscopy with biopsies.  
The Veteran was soon thereafter diagnosed with esophageal 
cancer.  Surgery was scheduled in January 2004, but the 
procedure was aborted when peritoneal carcinomatosis was 
found.

The Board finds that a new medical opinion is necessary 
because the physician who provided the April 2005 opinion did 
not discuss all pertinent records, to particularly include, 
radiology reports from the 1990's.  The Board is concerned 
that the physician based his opinion partly on the finding 
that the 2003 radiologist's report did not mention of the 
possibility of carcinoma, when at least one prior report 
raised the possibility of carcinoma.  Furthermore, the 
physician did not discuss the standard of care that a 
healthcare provider was expected to provide in a situation 
similar to the Veteran's.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the appellant 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes a statement of the conditions for 
which the Veteran was service connected at 
the time of his death.  The notice should 
also contain an explanation as to how an 
effective date is assigned.

2.  The RO must adjudicate the claims of 
entitlement to increased ratings for right 
and left knee disabilities, and 
compensation under the provisions of 38 
U.S.C.A. § 1151 for esophageal cancer, for 
accrued benefits purposes.  

3.  Thereafter, the RO should contact the 
VA Medical Center in Philadelphia to 
determine whether there are endoscopy 
reports from 1996 and 1998.  The RO should 
also inquire as to whether there are any 
records showing missed endoscopy 
appointments during this period.  Any 
additional gastroenterology records that 
have not been secured for the claims file 
should also be obtained from the VA 
Medical Center.

4.  Thereafter, the claims file should be 
forwarded to a board-certified 
gastroenterologist who did not treat the 
Veteran and who is unaffiliated with any 
medical facility involved in his 
treatment.  The claims file must be made 
available to the physician for a full 
review.  After a thorough review of the 
record, the reviewing physician must 
respond to the following question and 
provide a full statement of the basis for 
the conclusion reached: 

(a)  Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider in regard to the Veteran's 
gastrointestinal treatment?

(b) If so, did this failure 
proximately cause or hasten the 
course of Veteran's esophageal 
cancer?

The physician must provide a rationale for 
any opinion offered.  If the physician 
cannot provide an opinion on the above 
question without resorting to speculation, 
he or she must so state and explain why 
speculation is needed to reach the opinion 
requested. 

5.  Thereafter, the RO should ensure the 
requested action has been accomplished in 
compliance with this REMAND.  If the 
physician recommends further development 
the RO should undertake such actions.

6.  The RO should then readjudicate the 
claim of entitlement to dependency and 
indemnity compensation benefits for the 
cause of the Veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


